17‐3870 
    Vasto v. Credico (USA) LLC 

                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                                   
                                     SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER 
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR 
AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).  A  PARTY  CITING  TO  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.  
     
                  At a stated term of the United States Court of Appeals for the Second Circuit, 
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
    York, on the 12th day of April, two thousand nineteen. 
     
    PRESENT:   
                  BARRINGTON D. PARKER, 
                  PETER W. HALL, 
                  CHRISTOPHER F. DRONEY, 
                          Circuit Judges. 
     
                                                             
    PHILIP VASTO, INDIVIDUALLY AND ON BEHALF OF ALL 
    OTHERS SIMILARLY SITUATED, ZAO YANG, 
    INDIVIDUALLY AND ON BEHALF OF ALL OTHERS 
    SIMILARLY SITUATED, ALEX TORRES, INDIVIDUALLY 
    AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED, 
    XIAOJ ZHENG, INDIVIDUALLY AND ON BEHALF OF ALL 
    OTHERS SIMILARLY SITUATED, 
     
                         Plaintiffs‐Appellants, 
                  v.                                                No. 17‐3870 
     
    CREDICO (USA) LLC, CROMEX INC., MEIXI XU, 
     
                         Defendants‐Appellees, 
                          
    JESSE YOUNG, 
     
                         Defendant. 

                                                 1
     
Appearing for Plaintiffs‐Appellants:            ERIC  H.  JASO  (Jason  Spiro,  on  the  brief),  Spiro 
                                                Harrison, Short Hills, NJ. 

Appearing for Defendant‐Appellee Credico:       JASON C. SCHWARTZ (Greta B. Williams, Ryan C. 
                                                Stewart,  Gibson,  Dunn  &  Crutcher  LLP, 
                                                Washington,  DC,  Theodore  J.  Boutrous  Jr., 
                                                Gibson, Dunn & Crutcher LLP, Los Angeles, CA, 
                                                on  the  brief),  Gibson,  Dunn  &  Crutcher  LLP, 
                                                Washington, DC. 

 

       Appeal  from  a  judgment  of  the  United  States  District  Court  for  the  Southern 

District of New York (Engelmayer, J.). 

       UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED,  ADJUDGED, 

AND DECREED that the judgment entered on October 31, 2017, is AFFIRMED. 

       Plaintiffs‐Appellants  Philip  Vasto,  Zao  Yang,  Alex  Torres,  and  Xiaoj  Zheng 

(“Plaintiffs”)  appeal  from  the  judgment  of  the  district  court  in  favor  of  Defendants‐

Appellees  Credico  (USA)  LLC  (“Credico”),  Cromex  Inc.  (“Cromex”),  and  Cromex’s 

owner,  Meixi  Xu  (collectively,  “Defendants”).    Plaintiffs  each  worked  as  Agents  for 

Cromex for brief periods in 2015.  Cromex was a subcontractor for Credico, which in turn 

was retained by Sprint to solicit customers for its Assurance Wireless brand phones and 

services, a government‐subsidized program providing mobile services to qualifying low‐

income  households.    To  that  end,  Plaintiffs  met  at  Cromex’s  office  each  morning  for 

“atmosphere  meetings,”  spent  most  of  the  day  in  the  field  soliciting  or  collecting 

Assurance Wireless applications, and then, upon returning to the office, participated in a 




                                               2
 
“bell and gong” ritual during which they would announce the number of customers they 

had signed up that day.  App. 609–12. 

              Plaintiffs  later  brought  this  putative  class  action,  insisting  that  they  were 

misclassified as independent contractors, rather than employees, in violation of the Fair 

Labor  Standards  Act  (the  “FLSA”),  29  U.S.C.  §§ 201  et  seq.,  as  well  as  New  York  and 

Arizona  labor  laws.1    The  district  court  granted  summary  judgment  to  Defendants, 

concluding that Credico was not Plaintiffs’ joint employer and, in any event, Plaintiffs 

were outside salespersons exempt from wage‐and‐hour protections.  This appeal follows.  

We assume the parties’ familiarity with the underlying facts, the procedural history of 

the case, and the issues on appeal. 

              We review a district court’s grant of summary judgment de novo.  Munoz‐Gonzalez 

v.  D.L.C.  Limousine  Serv.,  Inc.,  904  F.3d  208,  212  (2d  Cir.  2018).    Summary  judgment  is 

appropriate  if  “there  is  no  genuine  dispute  as  to  any  material  fact  and  the  movant  is 

entitled to judgment as a matter of law.”  Fed. R. Civ. P. 56(a). 

              Plaintiffs  challenge the district court’s conclusion  that,  assuming Plaintiffs  were 

employees, Credico was not their joint employer.  But even assuming Credico was their 

joint employer (and that Plaintiffs were employees rather than independent contractors), 




                                                            
1 Plaintiffs Vasto and Yang also claimed retaliation, but they have abandoned that claim 
on appeal.  See LoSacco v. City of Middletown, 71 F.3d 88, 92–93 (2d Cir. 1995). 
                                                               3
 
we agree with the district court that Plaintiffs were outside salespeople and thus exempt 

from the FLSA’s wage‐and‐hour protections. 

       “Congress enacted the Fair Labor Standards Act some eighty years ago in order to 

correct  ‘labor  conditions  detrimental  to  the  maintenance  of  the  minimum  standard  of 

living necessary for health, efficiency, and general well‐being of workers.’”  Flood v. Just 

Energy Mktg. Corp., 904 F.3d 219, 227 (2d Cir. 2018) (quoting 29 U.S.C. § 202(a)).  Certain 

classes of employees, however, do not enjoy the FLSA’s minimum‐wage and overtime 

protections.    Among  these  are  the  “outside  salesman.”    29  U.S.C.  § 213(a)(1).    “[T]he 

Department  of  Labor  has  suggested  that  [this  and  other]  exemptions  were  generally 

based ‘on the belief that [such] workers exempted typically earned salaries well above 

the  minimum  wage,  and  they  were  presumed  to  enjoy  other  compensatory  privileges 

such as above average fringe benefits and better opportunities for advancement, setting 

them apart from the nonexempt workers entitled to overtime pay.’”  Flood, 904 F.3d at 

227  (quoting  Defining  and  Delimiting  the  Exemptions  for  Executive,  Administrative, 

Professional, Outside Sales and Computer Employees, 69 Fed. Reg. 22122‐01, 22123–24, 

2004 WL 865626 (Apr. 23, 2004)); see also Christopher v. SmithKline Beecham Corp., 567 U.S. 

142, 166 (2012). 

       The  FLSA  is  a  remedial  law,  and  its  exemptions  were  previously  narrowly 

construed to that end.  See, e.g., Reiseck v. Universal Commc’ns of Miami, Inc., 591 F.3d 101, 

104 (2d Cir. 2010).  But no longer.  “Those exemptions are as much a part of the FLSA’s 


                                                4
 
purpose as the overtime‐pay requirement,” and courts therefore “have no license to give 

the exemption anything but a fair reading.”  Encino Motorcars, LLC v. Navarrow, 138 S. Ct. 

1134, 1142 (2018). 

              As  relevant  here,  the  FLSA  provides  an  exemption  for  “any  employee 

employed . . . in the capacity of outside salesman (as such [term is] defined and delimited 

from  time  to  time  by  regulations  of  the  Secretary . . .).”    29  U.S.C.  § 213(a)(1).    The 

Secretary has in turn defined outside salesman to include any employee 

       (1) Whose primary duty is: 
              (i) Making sales within the meaning of section 3(k) of the Act, or 
              (ii) Obtaining orders or contracts for services or for the use of facilities for 
                   which a consideration will be paid by the client or customer; and 
       (2) Who is customarily and regularly engaged away from the employer’s place or 
           places of business in performing such primary duty. 
        
29 C.F.R. § 541.500(a). 

              Plaintiffs do not dispute that they were “customarily and regularly engaged away 

from  the  employer’s  place or  places of business,”  see  id. § 541.500(a)(2),  and  they  have 

forfeited any challenge to the district court’s conclusion that the transactions at issue were 

sales (despite no money changing hands2) by raising that challenge only in a footnote, see, 

e.g., Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998).  Instead, Plaintiffs focus on the 

fact  that  the  applications  they  solicited  were  not  necessarily  binding.    But  we  have 

                                                            
2  The  district  court  aptly  described  the  transactions  as  follows:  “qualifying  applicants 
effectively  possessed  (courtesy  of  the  federal  program)  a  ‘virtual  voucher’  for  Lifeline 
Program services, and the field agents’ job was to persuade these applicants to spend that 
voucher on Sprint.”  Sp. App. 37–38. 
                                                               5
 
recently rejected that position: “In sum, the outside salesman exemption does not require 

that the employee have the ultimate authority to bind the customer or close the deal.  It 

is  enough  that  the  employee  secures  a  customer’s  commitment  to  engage  in  a  sales 

transaction as the term ‘sale’ is broadly defined by the law.”  Flood, 904 F.3d at 233. 

              Plaintiffs also protest that they lacked any indicia of outside salespersons, relying 

on  what  is  arguably  dicta  in  Christopher.3    They  stress  that  they  were  poorly  paid  and 

subject to strict supervision.  But as we have noted, these factors do not appear in the 

regulation  defining  “making  sales”  and  instead  are  included  in  the  regulations 

concerning  the  “analytically  distinct  issue  of  whether  an  employee’s  ‘primary  duty’  is 

‘making sales,’ rather than whether those duties amount to ‘making sales’ at all.”  Id. at 

233–34; see also id. at 234 (“So there is good reason to doubt the weight that any unwritten 

‘external  indicia’  should  be  given  when  deciding  if  an  employee  is  ‘making  sales’  as 

defined under the outside salesman exemption.”).  While we have not decided whether 

the indicia mentioned in Christopher are relevant to the outside sales exemption following 

the  Supreme  Court’s  decision  in  Encino,  we  have  found  that  supervision  alone  is  not 

enough  to  preclude  application  of  the  exemption  because  “the  absence  of  substantial 

supervision  has  never  been  a  precondition  to  the  application  of  the  outside  salesman 

exemption.”  Id. 

                                                            
3 After concluding that the petitioners in that case were outside salespeople, the Supreme 
Court  stated,  “That  petitioners  bear  all  of  the  external  indicia  of  salesmen  provides 
further support for our conclusion.”  Christopher, 567 U.S. at 165. 
                                                               6
 
          That leaves Plaintiffs’ argument that they were poorly compensated and that their 

jobs were therefore outside of what Congress apparently contemplated when enacting 

the exemption.   See, e.g., id. at 227  (discussing exemptions  in the context of employees 

with  “salaries  well  above  the  minimum  wage”).    Here  too,  Flood  controls.    “Although 

[Plaintiffs] invoke[] the purported ‘spirit and purpose’ of the FLSA to suggest that [poor 

compensation]  negates  the  reason  for  an  outside  salesman  exemption,  ‘[i]t  is  quite 

mistaken  to  assume . . .  that  whatever  might  appear  to  further  the  statute’s  primary 

objective must be the law.’”  See id. at 234–35 (some alterations in original) (quoting Encino 

Motorcars, LLC, 138 S. Ct. at 1142).  “In the absence of words in the statute or regulation 

that require consideration of [the plaintiff’s level of compensation] when deciding if an 

employee is ‘making sales,’ we decline to add a [‘subject to compensation’] exception to 

the ‘making sales’ requirement of the outside salesmen exemption under the FLSA.”  Id. 

at 235 

          To the extent that Plaintiffs raise state law claims under New York and Arizona 

law,  we  affirm the  dismissal of these claims for substantially  the  reasons  given  by  the 

district court.  We have considered Plaintiffs’ remaining arguments and find them to be 

without merit.  The judgment of the district court is AFFIRMED. 

                                     FOR THE COURT: 
                                     CATHERINE O’HAGAN WOLFE, Clerk of Court 




                                               7